438 So.2d 730 (1983)
STATE of Louisiana
v.
Jessie JACKSON.
No. K 1308.
Court of Appeal of Louisiana, Fourth Circuit.
October 4, 1983.
Writ Denied November 28, 1983.
Harry F. Connick, Dist. Atty., William R. Campbell, Jr., Asst. Dist. Atty., New Orleans, for relator.
Dwight Doskey, Clyde D. Merritt, Orleans Indigent Defender Program, New Orleans, for respondent.
SCHOTT, Judge.
We grant writs on the application of the State from the trial court's granting of defendant's motion to quash a bill of information charging him as an habitual offender under LSA-R.S. 15:529.1. He presently stands convicted of violating R.S. 40:966, possession of heroin, and the previous conviction proffered to enhance the penalty is of a violation of R.S. 14:95.1, possession by a felon of a firearm.
No impediment exists to the use of such previous conviction for this purpose. State v. Williams, 358 So.2d 943 (La.1978) and State v. Sanders, 337 So.2d 1131 (La.1976) proscribed the enhancement of the penalty for a violation of R.S. 14:95.1 under the Habitual Offender Law, reasoning that the legislature, in enacting R.S. 14:95.1, had already built into the statute enhancement of penalty provisions which previously applied to a violation of R.S. 14:95.
However, these cases do not preclude the use of the previous felony conviction of a violation of R.S. 14:95.1 to enhance the sentence in this case for a conviction of possession of heroin in violation of R.S. 40:966.
Accordingly, the order of the trial court granting the motion to quash the habitual offender bill under R.S. 15:529.1 is annulled and set aside and the case is remanded for sentencing under the habitual offender bill.
REVERSED AND REMANDED.